DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

LUIS MANUEL TEJADA a/k/a LUIS TEJADA and NOBELLA JOSEFINA
       OLLER TEJADA a/k/a NOBELLA J. TEJADA, his wife,
                        Appellants,

                                     v.

     HELM BANK USA, a Florida corporation f/k/a HELM BANK,
                    a Florida corporation,
                           Appellee.

                              No. 4D17-1069

                              [March 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. 15-17309
CACE 11.

  Kenneth Eric Trent, Fort Lauderdale, for appellants.

  Juan Ramirez, Jr. of ADR Miami, LLC, Coral Gables, and Manuel A.
Ramirez of Castro & Ramirez, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.